DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Covell et al. (U.S. Patent No. 7480259, hereinafter “Covell”) in view of Torvinen (U.S. Patent Application Publication No. 2005/0113123, hereinafter “Torvinen”); further in view of Bhatt (“MongoDB vs Redis: Critical Analysis and Comparison”, International Journal of New Innovations in Engineering and Technology, October 2017, hereinafter “Bhatt”).

Claims 1, 8, and 15:
Covell discloses an electronic device (Column 12, Line 32; Computer system 500), comprising:
at least one processor (Column 12, Lines 35-36; Central processor units 501); and
a memory, communicatively connected to the at least one processor (Column 12, Lines 36-45; Volatile memory unit 504 and non-volatile memory unit 506); 
wherein, the memory, storing instructions executable by the at least one processor, the instructions, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
 in response to a request for creating a discussion group from a primary user, determining target secondary users from other participants 
  sending an invitation message to terminal devices of the target secondary users for inviting the target secondary users to join the discussion group (See citation above.  An explicit request or “invitation” is forwarded only to the desired participants); and
creating the discussion group, with the primary user and a target secondary user who confirms joining as members of the discussion group, and associating thereto a user identification of the primary user, a user identification of the target secondary user who confirms joining (Column 3, Lines 54-56; Managing entity 120 includes a list of participants involved in the remote collaboration), and an identification of the discussion group (Column 6, Lines 3-6; Throughout the collaborative sessions, parallel threads of conversations may be initiated and run simultaneously, which infers each parallel conversation has an identifier in order to tell them apart from one another), to conduct an inner-group discussion among the members of the discussion group based on the discussion group (Column 3, Lines 45-49; Once the managing entity has established the second communications path, the parallel conversation allows the people included in the parallel conversation (which includes the primary user and the 

Covell does not appear to disclose: 
in response to receiving a client connection request to a live stream, storing geographic location of a primary user and geographic locations of secondary users through a remote dictionary server (Redis) underlying structure;
sending to a terminal device of the primary user a plurality of distance options;
receiving a plurality of target distances selected by the primary user; and 
determining the target secondary users from the other participants, based on the received plurality of target distances and distances between the primary user and the other participants, the distances between the primary user and the other participants being calculated based on the geographic location of the primary user and the geographic location of the other participants. 

Torvinen discloses a method for location based group formation, comprising: 
in response to receiving a client connection request to a live stream (§ 0031, Lines 5-8; Multiple chat groups, internal messaging services, application sharing, and demonstration software downloads, to mention only a few, may be utilized during the location based group session), storing geographic location of a primary user and geographic locations of secondary users (§ 0054, Lines 9-13; Location server maintains information associated with the location of participating terminals);
sending to a terminal device of the primary user a plurality of distance options (“map display” or data from a positioning system) (§ 0046, Lines 13-20; A user may 
receiving a plurality of target distances selected by the primary user (See citation above.  The user selects a region of interest, which includes a plurality of target distances) (§ 0048, Lines 4-6; Map data representative of the region of interest may not be located locally to the mobile terminal, in which case map data is retrieved from a download server); and 
determining the target secondary users from the other participants, based on the received plurality of target distances and distances between the primary user and the other participants, the distances between the primary user and the other participants being calculated based on the geographic location of the primary user and the geographic location of the other participants (§ 0049, Lines 2-5; Group management components may be used in combination with a mobile, organizing terminal to perform location based group formation) (§ 0054, Lines 13-17; Locations of participating terminals meeting the location criteria provided by application server are then reported to group management server as a prospective group member list). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Covell’s system (which by integrating the features of Torvinen’s method in order to adaptively create location based groups via an organizing mobile terminal (Torvinen, § 0007, Lines 2-3 and 7-8). 



At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Covell and Torvinen’s location server by storing information associated with the location of participating terminals in a remote dictionary server, as taught by Bhatt, in order to take advantage of the REDIS database, which is benchmarked as the world’s fastest database, reduces application complexity, simplifies development, accelerates time to market, and provides unprecedented flexibility to developers with its visionary data structures and modules (Bhatt, Section 2.2, Lines 2-4). 

The method of claim 1 is implemented by the electronic device of claim 8 and is therefore rejected with the same rationale.

Regarding the “non-transitory computer readable storage medium” of claim 15, Covell discloses volatile memory unit 504 and non-volatile memory unit 506 for storing information and instructions for central processor 501 to execute (Column 12, Lines 37-45).

Claims 2, 9, and 16:
Covell in view of Torvinen and further in view of Bhatt further discloses wherein the determining the target secondary users from other participants in the live stream room except the primary user, further comprises:

receiving a plurality of target portrait tags selected by the primary user from the plurality of user portrait tags (See citation above.  Visual means including pictures of each participant are used to start breakout sessions or private-aside conversations); and
determining the target secondary users from the other participants, based on the selected plurality of target portrait tags (See citation above.  Visual means including pictures of each participant are used to start breakout sessions or private-aside conversations).

Claims 4, 11, and 18:
Covell in view of Torvinen and further in view of Bhatt further discloses wherein the determining the target secondary users from other participants in the live stream room except the primary user, comprises:
determining candidate secondary users from the other participants in the live stream room except the primary user and sending the candidate secondary users to the terminal device of the primary user, for the primary user to determine the target secondary users from the candidate secondary users (Covell, Column 8, Lines 33-36 and 40-42; If a conversation thread is initialized as a private-parallel conversation, the 

Claims 5, 12, and 19:
Covell in view of Torvinen and further in view of Bhatt further discloses wherein, after creating the discussion group, and associating thereto the user identification of the primary user, the user identification of the target secondary user who confirms joining, and the identification of the discussion group, the operations further comprise:
dividing a display area of the terminal device of a member of the discussion group to obtain a public display area and a discussion area (Covell, Column 10, Line 66 – Column 11, Line 2; If a user is partaking in more than one discussion, selective video preferences are used to bring one of the discussions to the forefront while placing other discussions into the background); 
wherein, the public display area is used for a communication between the member of the discussion group and participants in the live stream room except the member (Covell, Column 3, Lines 33-35; The initial connection formed by the managing entity is referred to as a first communications path) (Covell, Column 2, Lines 65-67; The parallel discussions may be performed without deleteriously effecting the original and ongoing conference conversation); and
the discussion area is used for a communication between the member of the discussion group and other members of the discussion group except the member 

Claims 6, 13, and 20:
Covell in view of Torvinen and further in view of Bhatt further discloses wherein after the dividing the display area of the terminal device of the member of the discussion group to obtain the public display area and the discussion area, the operations further comprise:
in response to a request for sending a message from the member of the discussion group, sending, based on a target display area selected by the member from the public display area and the discussion area of the member, the message to terminal devices of other members associated with the selected target display area, and displaying on target display areas of the terminal devices of the other members (Covell, Column 5, Lines 35-38; The first communications path is maintained to provide a default discussion location for remote collaboration participants),
wherein, in response to the target display area being the discussion area, the terminal devices associated with the target display area are terminal devices of the members of the discussion group (Covell, Column 5, Lines 60-63; A parallel conversation is established on the second communications path).

Claims 7 and 14:
Covell in view of Torvinen and further in view of Bhatt further discloses in response to the live stream associated with the live stream room ending, deleting association relationships between the identification of the discussion group and the user . 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Covell et al. (U.S. Patent No. 7480259, hereinafter “Covell”) in view of Torvinen (U.S. Patent Application Publication No. 2005/0113123, hereinafter “Torvinen”); further in view of Bhatt (“MongoDB vs Redis: Critical Analysis and Comparison”, International Journal of New Innovations in Engineering and Technology, October 2017, hereinafter “Bhatt”); further in view of Ni et al. (“Privacy Protection Model for Location-Based Services”, Journal of Information Processing Systems, February 2020, hereinafter “Ni”).

Claims 3, 10, and 17:
Covell in view of Torvinen and further in view of Bhatt discloses the method as recited in claim 1, the device as recited in claim 8, and the medium as recited in claim 15. 

Covell in view of Torvinen and further in view of Bhatt does not appear to disclose wherein the storing, by the processor, the geographic location of the primary user and the geographic locations of secondary users through the remote dictionary server (Redis) underlying structure, comprises:


Ni discloses geohash encoding, which is a type of address coding technology that can convert the location information of every point on the planet from longitude and latitude encoding to hash-coding (Section 4.1, Lines 1-4; At a given accuracy, the two-dimensional latitude and longitude information is translated into the corresponding one-dimensional string code).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Covell, Torvinen, and Bhatt’s storing of the geographic location of the primary user and the geographic locations of secondary users by using geohash encoding, as taught by Ni, in order to take advantage of arbitrary precision and gradually removing characters from the end of the code to reduce its size. 

Response to Arguments
Applicant’s arguments, see page 12, filed 12/14/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 on pages 13-14 have been considered but are moot because the new ground of rejection (Covell in view of Torvinen and further in view of Bhatt) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 9002379 (Yang et al.) – A method creates a group tied to geo-spatial vicinity surrounding a current geo-spatial location of a mobile device. 
U.S. Patent No. 7840224 (Vengroff et al.) – Techniques enabling multiple people in a common geographic area to interact in various ways.  In addition, the techniques include enabling the creation and maintenance of location-based virtual groups of users. 
U.S. Patent Application Publication No. 2018/0359293 (Faulkner et al.) – Generate and/or display a side chat conversation within a conference session. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452